861 F.2d 265
51 Fair Empl.Prac.Cas.  1472
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jo-Ann MARSHBURN, Plaintiff-Appellant,v.The POSTMASTER GENERAL OF the UNITED STATES, Defendant-Appellee.
No. 88-1008.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 28, 1988.Decided:  Oct. 14, 1988.

Jo-Ann Marshburn, appellant pro se.
Veronica Marie Clarke (Office of the United States Attorney), for appellee.
Before WIDENER, JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Jo-Ann Marshburn brought this pro se action alleging that while working for the United States Postal Service she was subjected to various forms of discrimination.  She also alleged that Postal Service violated her copyright on a mural she painted called "The Flight of the Eagle."    Marshburn later supplemented her complaint with various papers relating to both the discrimination and copyright claims.  The district court dismissed the discrimination claims, finding that Marshburn had failed to show that she had exhausted her administrative remedies as to most of the claims and failed to seek an available relief on the one exhausted claim.  The district court dismissed Marshburn's copyright claims on a finding that it lacked jurisdiction to consider them.  28 U.S.C. Sec. 1498(b).  Marshburn appeals.


2
After a review of the record and the informal briefs, we affirm the judgment for the defendant on the reasoning of the district court.    Marshburn v. Postmaster General, C/A No. 87-794-Y (D.Md. Feb. 12, 1988).


3
We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not aid the decisional process.


4
AFFIRMED.